On December 12, 2003, this court accepted the resignation of movant Donald Elias George, Attorney Registration No. 0005023, with disciplinary action pending. Pursuant to Gov.Bar R. V(8)(E)(2), the court’s order required movant to send notification of his disqualification as an attorney to clients and opposing counsel by certified mail. On December 29, 2003, movant filed a motion for modification of the court’s order requesting the court to allow him to serve the notifications required by the court’s order by ordinary U.S. Mail with postal assurances of delivery. Upon consideration thereof,
IT IS ORDERED by the court that the motion be denied.